Citation Nr: 1032362	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-32 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian




INTRODUCTION

The Veteran had active service from December 1964 to December 
1967 and from August 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

When this case was previously before the Board in October 2009, 
it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record indicates that the additional 
development requested by the Board's October 2009 Remand was not 
conducted.

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  Id.

The October 2009 Remand found that a VA examination was warranted 
to identify all current chronic psychiatric diagnoses, and to 
obtain an opinion as to whether the Veteran's behavior in service 
(which were noted to result in nonjudicial punishments and 
adverse administrative action) was an initial indication, or 
manifestation, of any current psychiatric diagnosis, to include a 
psychosis and/or PTSD.  See McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006).  The examiner was requested to opine whether 
it was at least as likely as not (50 percent likelihood or 
greater) that any psychiatric disorder(s), was/were related to 
service on any basis, or if pre-existing service, was/were 
aggravated thereby.  The examiner was to specifically opine as to 
whether the Veteran's behavior in service could be clinically 
dissociated from any current psychiatric disability.

However, a review of a December 2009 VA examination conducted 
pursuant to the remand reveals that the correct opinion was not 
sought.  The examination request instructed the VA examiner to 
provide an opinion as to whether it was at least as likely as not 
that the Veteran's schizophrenia was due to his service, was a 
pre-existing condition, or was aggravated by service.

Similarly, the December 2009 VA examination report stated that 
the requested medical opinion was whether the Veteran's diagnosis 
of schizophrenia was due to or aggravated by the Veteran's 
military service, or was permanently aggravated by racial 
harassment by other sailors.  The examiner stated that she was 
unable to resolve this issue without resort to mere speculation.

A final problem with the December 2009 VA examination report is 
that it is printed with incorrect right margins.  As a result, 
many words are missing and many sentences are incomplete.

Finally, the Board's October 2009 Remand noted that the Veteran 
did not annotate, on his VA Form 9, whether or not he wanted a 
Board hearing.  The RO was instructed to request the Veteran to 
acknowledge whether or not he requests a Board hearing.  In 
subsequent correspondence, the Veteran has not requested a 
hearing.  Nevertheless, in order to fully comply with the Board's 
October 2009 Remand, he should be asked to acknowledge whether or 
not he wants a Board hearing.

Because the Board's October 2009 Remand instructions were not 
complied with, and the medical opinion sought by the Board was 
not obtained, the Board finds that this case is not ready for 
appellate review and must be remanded for compliance with the 
Remand instructions.



Accordingly, the case is REMANDED for the following action:

1.  Print and associate with the claims 
file a complete, legible copy of the 
December 2009 VA examination report, with 
margins which do not exclude text.  

2.  Forward the Veteran's claims folder to 
the examiner who conducted the December 
2009 VA examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  

Following a review of the relevant 
evidence in the claims file, including the 
December 2009 VA examination report, the 
examiner is requested to opine as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
any psychiatric disorder(s), is/are 
related to service on any basis, or if 
pre-existing service, was/were aggravated 
thereby.  The examiner must 
specifically opine as to whether the 
Veteran's behavior in service (to 
include actions resulting in 
nonjudicial punishments and adverse 
action) can be clinically dissociated 
from any current psychiatric 
disability.  All opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

An additional examination of the Veteran 
should be scheduled only if deemed 
necessary to provide the requested 
opinion.

3.  Adjudicate the inextricably 
intertwined issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for a psychiatric disability 
other than PTSD.  Notice of the 
determination and his appellate rights 
should be provided to the Veteran and his 
representative.  Only if an appeal is 
timely completed as to this issue should 
the issue be returned to the Board for 
appellate consideration.

4.  Readjudicate the issue on appeal of 
entitlement to service connection for 
PTSD.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond.

5.  Request the Veteran to acknowledge 
whether or not he requests a Board 
hearing, and if so, whether he wishes a 
Videoconference hearing, Travel Board 
hearing, or hearing in Washington, D.C..  
If he requests a Videoconference hearing, 
or Travel Board hearing, one should be 
scheduled for him.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


